         Case 7:98-cr-00290-CM Document 229 Filed 03/04/21 Page 1 of 1

                                                                     USDCSDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTR.ONICALLYFILBD
SOUTHERN DISTRICT OF EW YORK                                        IX>C#:                   I


- - - - - - - - - - - - - - - - --                  X
                                                                    DATE FILED:     3 Llf Iz 1
UNITED STATES OF AMERICA,

       -against-                                            98 CR 290-05 (CM)

ANGEL LUIS LUGO,

                                Defendant.
- - - - - - - - - - - - - - - - - -X
    DECISIO AND ORDER DE YING DEFENDANT'S MOTION BROUGHT UNDER
       18 U.S.C. § 3582(c)(l )(B) FOR A REDUCTIO IN SE TE CE PURSUA T
               TO SECTION 404 OF THE FIRST STEP ACT OF 2018 A D
                       THE FAIR SE TE CI G ACT OF 2010

McMahon, C.J.:
       On August 3, 2000, the Angel Luis Lugo was convicted following a jury trial of one
count of conspiracy to murder in aid of racketeering, in violation of 18 U.S.C. § l 959(a)(5)
("Count One"); and one count of murder in aid of racketeering, in violation of 18 U.S.C. §
1959(a)(l ) and (2) ("Count Two"). On December 14, 2000, Lugo was sentenced to life in prison
on Count Two, and ten years ' imprisonment on Count One.


       Lugo moves pursuant to 18 U.S.C. § 3582(c)(l)(B), to have his sentence reduced
pursuant to Section 404 of the First Step Act of 201 8, which makes retroactive the provisions of
the Fair Sentencing Act of 2010, that lowered the mandatory minimum sentences applicable to
offenses involving cocaine base (crack cocaine). But Lugo's offenses of conviction-
conspiracy to murder in aid of racketeering and murder in aid of racketeering-are not
"covered offenses," as defined in Section 404 of the First Step Act. Accordingly, there is no
basis to reduce defendant's sentence under 18 U.S.C. § 3582(c)( l )(B).
       The motion is denied .                                             1

March 4, 202 1
